Citation Nr: 1140349	
Decision Date: 10/31/11    Archive Date: 11/07/11

DOCKET NO.  07-36 723	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to special monthly pension (SMP) by reason of the need for regular aid and attendance of another person or by reason of being permanently housebound.  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for Veterans Affairs


ATTORNEY FOR THE BOARD

Christopher Murray, Counsel


INTRODUCTION

The Veteran had active service from September 1963 to September 1965.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a March 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.

This case was brought before the Board in March 2009, at which time the claim was remanded to allow the Agency of Original Jurisdiction (AOJ) to further assist the Veteran in the development of his claim.  The requested development having been completed, the case is once again before the Board for appellate consideration of the issue on appeal.


FINDINGS OF FACT

1.  The Veteran is not blind or nearly blind in both eyes; is not institutionalized in, or confined to, a nursing home or other facility due to physical or mental incapacity; and does not need regular aid and assistance to perform activities necessary for daily living.  

2.  The Veteran is over the age of 65.

3.  The Veteran served for more than 90 days during the Vietnam era, a period of war.  

4.  The Veteran currently has a number of nonservice-connected disabilities considered for pension purposes only, and a combined evaluation for pension purposes of 60 percent.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to SMP benefits based on aid and attendance have not been met.  38 U.S.C.A. §§ 1502, 1513, 1521, 5103(a), 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.351, 3.352 (2011).

2.  The criteria for entitlement to SMP benefits by reason of being housebound have been met.  38 U.S.C.A. §§ 1502, 1513, 1521, 5103(a), 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.351, 3.352 (2011); Hartness v. Nicholson, 20 Vet. App. 216 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The need for aid and attendance is defined as helplessness or being so nearly helpless as to require the regular aid and attendance of another person.  38 C.F.R. § 3.351(b).  A veteran will be considered in need of aid and attendance if he or she is (1) blind or so nearly blind as to have corrected visual acuity of 5/200 or less, in both eyes, or concentric contraction of the visual field to 5 degrees or less; (2) is a patient in a nursing home because of mental or physical incapacity; or (3) establishes a factual need for aid and attendance under the criteria set for in 38 C.F.R. § 3.352(a).  38 C.F.R. § 3.351(c).  

Under 38 C.F.R. § 3.352(a) the following criteria will be accorded consideration in determining the need for regular aid and attendance: the inability of a claimant to dress or undress himself, or to keep himself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without aid (this will not include the adjustment of appliances which normal persons would be unable to adjust without such aid, such as supports, belts, lacing at the back, etc.); the inability of a claimant to feed himself through loss of coordination of upper extremities or through extreme weakness; inability to attend to the wants of nature; or incapacity, physical or mental, which requires care or assistance on a regular basis to protect the claimant from hazards or dangers incident to his daily environment.  

It is not required that all of the disabling conditions enumerated be found to exist before a favorable ruling may be made.  The particular personal functions which a veteran is unable to perform should be considered in connection with his or her condition as a whole.  It is only necessary that the evidence establish that a veteran is so helpless as to need regular aid and attendance, not that there be a constant need.  Determinations that a veteran is so helpless, as to be in need of regular aid and attendance will not be based solely on an opinion that a veteran's condition is such that it would require him or her to be in bed.  They must be based on the actual requirements of personal assistance from others.  38 C.F.R. § 3.352(a); Turco v. Brown, 9 Vet. App. 222, 224 (1996).

On the other hand, where a veteran does not meet the qualifications for pension at the aid and attendance rate, housebound benefits may be applicable.  Housebound benefits are warranted if, in addition to having a single permanent disability rated at 100 percent disabling under the VA Schedule for Rating Disabilities (not including ratings based upon unemployability under 38 C.F.R. § 4.17 of this chapter), a veteran: (1) has additional disability or disabilities independently ratable at 60 percent or more, separate and distinct from the permanent disability rated as 100 percent disabling and involving different anatomical segments or bodily systems, or, (2) is "permanently housebound" by reason of disability or disabilities.  

This requirement is met when a veteran is substantially confined to his or her dwelling and the immediate premises or, if institutionalized, to the ward or clinical area, and it is reasonably certain that the disability or disabilities and resultant confinement will continue throughout his or her lifetime.  38 C.F.R. § 3.351(d).

However, the Court has held that a veteran is entitled to SMP based on housebound status if he or she is 65 years of age or older, meets the service criteria of 38 U.S.C.A. § 1521(e) (i.e., has 90 days of wartime service), and possesses a minimum disability rating of 60 percent or is considered "permanently housebound" as defined under 38 U.S.C.A. § 1502(c).  Hartness v. Nicholson, 20 Vet. App. 216, 220 (2006).

In this respect, for housebound benefits, the requirement under § 1521(e) that a veteran have a disability rated as permanent and total (100 percent) is excluded if he or she is 65 or older.  Hartness, 20 Vet. App. at 221.  On a separate note, the Court added that in order to be considered "permanently housebound," the requirement that the veteran be "substantially confined" to the home or its immediate premises is broadly construed and met when the veteran is simply unable to leave the home to earn a living, as opposed to requiring that the veteran be unable to leave the house at all.  Id. at 222.

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran has the following nonservice-connected disabilities considered for pension purposes only: maculopathy of the right eye, evaluated as 30 percent disabling; HIV infection, evaluated as 30 percent disabling; and hepatitis, evaluated as noncompensable.  The combined evaluation for pension purposes is 60 percent.  In March 1992, the RO granted entitlement to nonservice-connected pension, finding that he was entitled to an extraschedular permanent and total rating.  He is currently 68 years of age.  

Aid and Attendance

As discussed in more detail below, the evidence of record shows that the Veteran is not blind or so nearly blind as to have corrected visual acuity of 5/200 or less on both eyes, and that he is not a patient in a nursing home due to mental or physical incapacity.  Moreover, the evidence does not establish that he is in factual need of aid and attendance.  In this regard, the evidence does not indicate that his disabilities render him so helpless as to be unable to attend to the needs of daily living without the regular aid and assistance of another person.  

In conjunction with the instant claim, the Veteran was provided a series of VA examinations in January 2007.  A mental health examination found that he suffered from polysubstance dependence in early remission, exhibiting symptoms including mild-to-moderately impaired memory and mild sleep impairment.  Further, he was noted to be neatly groomed, cooperative and attentive and oriented in all spheres.  The VA psychiatrist noted that the Veteran was in need of aid and attendance due to his physical condition, finding that he was unable to provide for his basic needs of food, clothing and shelter.  However, the Board notes that the VA psychiatrist did not provide a basis for this opinion.

A VA audiological examination found the Veteran suffered from mild to moderately severe mixed hearing loss in the right ear, with mild hearing loss at 4000 Hertz in the left ear.  Finally, a VA aid and attendance examination noted that he suffered from substance use disorder, depression, chronic constipation, chronic low back pain, HIV disease and hepatitis.  

The January 2007 VA examination report indicated that he is not permanently bedridden and could travel beyond his current domicile.  He is able to walk short distances without significant problems but could not walk long distances due to low back pain.  He was able to feed, wash, brush his teeth, bathe and shave himself, but required assistance cutting his toenails due to difficulty in bending his back.  He denied urinary or fecal incontinence and can clean himself after a bowel movement.  

Specific to the instant claim, the VA examiner found that the Veteran did not require aid for ambulation and had no restrictions on leaving his home.  Both the upper and lower extremities were functionally normal.  Finally, the best corrected vision was not 5/200 or worse in both eyes.  In this regard, while the Veteran was found to be totally blind in the right eye, he had corrected vision of 20/20 in the left eye.  

In deciding whether the Veteran's nonservice-connected disabilities require aid and attendance, it is the responsibility of the Board to weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Evans v. West, 12 Vet. App. 22, 30 (1998).  That responsibility is particularly onerous where medical opinions diverge.  At the same time, the Board is mindful that it cannot make its own independent medical determinations and that there must be plausible reasons for favoring one medical opinion over another.  Id.; see also Colvin v. Derwinski, 1 Vet. App 171 (1991).

In the instant case, the Board finds the opinion of the January 2007 VA mental health examiner is of lesser probative value on the issue of aid and attendance.  An assessment or opinion by a health care provider is never conclusive and is not entitled to absolute deference.  Further, a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).  

The Board observes that the VA psychiatrist provided no rationale for her opinion that the Veteran's physical disabilities rendered him unable to provide for his basic needs.  Furthermore, the opinion is not supported by the evidence of record.  See id. (medical opinions must be supported by clinical findings in the record; bare conclusions, even those made by medical professionals, which are not accompanied by a factual predicate in the record, are not probative medical opinions).  

The Board notes that, even though the VA psychiatrist indicated the Veteran was not able to provide for his basic needs of food, clothing or shelter, nor was he able to perform the activities of daily living without assistance, VA treatment records indicate that he provides for his own personal hygiene, feeding and ambulation.  See, e.g., August 2008 Social Work Mental Health Assessment.  Furthermore, a July 2006 VA treatment record noted that he was able to independently perform activities of daily living, an August 2008 VA psychiatric progress note indicated that he conducted a band, and a March 2009 VA triage Nurse Priority Note indicated that he was is ambulatory and reported for treatment without accompaniment.  

In comparison, the Board observes the January 2007 VA aid and attendance examination was provided specifically to address the Veteran's entire disability picture, including both mental and physical disabilities, and included a physical examination.  Furthermore, the findings of the aid and attendance VA examiner are supported by the other evidence of record, to include VA treatment records.  As such, the Board finds the report of the VA aid and attendance examination, including the opinions contained therein, to be more probative than that of the January 2007 VA mental health examination.

There is no question that the Veteran receives some aid from his friends and family for cooking, shopping, cleaning and other activities, however, he is independent and can manage his own affairs.  Although he has limited mobility and uses a cane, he is nevertheless shown on objective examination to be capable of dressing himself, keeping himself ordinarily clean and presentable, and feeding himself.  He can leave his house without restriction, can provide for his own needs of daily living, and can attend to the wants and needs of nature and protect himself from the hazards and dangers incident to his daily environment.  

Thus, the criteria set out for the need for regular aid and attendance in 38 C.F.R. § 3.352(a) have not been met.  Accordingly, the Board concludes that the requirements for special monthly pension based upon the need for regular aid and attendance of another person have not been met and the appeal is denied.  

Housebound

Notwithstanding the above, the Board finds that the Veteran is entitled to housebound benefits.  Specifically, he has a combined disability rating for pension purposes of 60 percent and was born in June 1943.  Thus, he is over 65 years old.  He had active duty from September 1963 to September 1965, which is over ninety days of service during the Vietnam era, which is a period of war for purposes of 38 U.S.C.A. § 1521(j).  Therefore, he meets the criteria under Hartness and is entitled to special monthly pension based on being housebound.  Therefore, the appeal is granted to this extent.  

Duty to Notify and Duty to Assist

Finally, as provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

When VCAA notice is delinquent or erroneous, the "rule of prejudicial error" applies.  See 38 U.S.C.A. § 7261(b)(2) (West 2002).  In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

With respect to the claim for housebound benefits, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and need not be further considered.  

With respect to the claim for aid and attendance, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran in January 2007 that fully addressed all notice elements and was sent prior to the initial RO decision in this matter.  The letter informed him of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content.  Therefore, adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board and complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist a veteran in the development of the claim.  This duty includes assisting him or her in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011). 

In this case, service treatment records are associated with claims file.  All post-service VA and private treatment records and reports have also been obtained.  The Veteran has not identified any additional records that should be obtained prior to a Board decision.  Therefore, VA's duty to further assist him in locating additional records has been satisfied.  

Further, the Veteran was afforded VA examinations in January 2007.  The January 2007 VA examinations are adequate for the purposes of the instant appeal, as they involved a review of the Veteran's pertinent medical history as well as a physical examinations.  

As a final note, the Board again observes the instant claim was previously remanded in March 2009 for additional development.  Specifically, the Board identified additional VA treatment records that had not been associated with the claims file.  Following the March 2009 remand, the RO obtained and associated with the claims file all outstanding VA treatment records.  As such, there has been substantial compliance with the March 2009 remand, and adjudication of the instant case may proceed.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the Veteran in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  


ORDER

Special monthly pension by reason of being in need of aid and attendance of another person is denied.  

Special monthly pension by reason of being housebound is granted.  



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


